DISSENTING OPINION

ALCALA, J.,
filed a dissenting opinion in which JOHNSON, J., joined.
I dissent from this Court’s judgment. I voted' against rehearing this petition for discretionary review, and I continue to believe that this case was correctly decided on original submission. The rationale for my disagreement with this Court’s majority opinion is based on the same reasons shown in this Court’s original opinion in this case, in which the former majority of this Court determined that the voir dire proceedings were closed and that the closure was' unjustified under Waller v. Georgia, 467 U.S. 39, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984), in light of the trial court’s failure to make findings to support a legitimate overriding interest for the closure.
With these comments, I respectfully dissent.